Citation Nr: 1819292	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  12-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a left ankle disorder.

2. Entitlement to service connection for a left knee disorder.

3. Entitlement to service connection for a left shoulder disorder, developed as a left arm disorder.

4. Entitlement to service connection for a right shoulder disorder, developed as a right arm disorder.

5. Entitlement to service connection for a low back disorder.

6. Entitlement to an evaluation in excess of 10 percent for a right knee disorder.

7. Entitlement to an evaluation in excess of 10 percent for a right ankle disorder.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Sopko, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board decides Issues 1-5 below.  The Board REMANDS Issues 6-7 to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's service-connected right ankle and right knee disorders caused his left ankle and left knee disorders. 

2. Service caused the Veteran's left shoulder disorder.

3. Service caused the Veteran's right shoulder disorder.

4. Service caused the Veteran's low back disorder.


CONCLUSIONS OF LAW

1 The criteria for service connection for a left ankle and left knee disorder, as secondary to service-connected right ankle and right knee disorders, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

2. The criteria for service connection for left arm, right arm, and low back disorders have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Secondary Service Connection 

Service connection on a secondary basis is merited if there is (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Merits - Left Knee and Left Ankle

In July 2014, a VA compensation examiner diagnosed the Veteran with "bilateral knee pain with a lateral tracking patella which is consistent with patellofemoral syndrome," citing a VA "orthopedic clinic consult" in the Veteran's treatment records.  The same examiner, citing "current x-rays," also diagnosed the Veteran with "DJD of the bilateral ankles."  These diagnoses satisfy the first prong of a secondary service connection claim.

VA has service connected the Veteran's right ankle and right knee disorders.  This satisfies the second prong of a secondary service connection claim.

The appeal turns on the third prong of a secondary service connection claim - medical nexus.  The VA compensation examiner in July 2014 opined that the service-connected right ankle and right knee disorders are "causing his pain in both lower legs."  While not explicit, it is clear from the three diagnoses the examiner made in the report that he intended his opinion to extend to both of the Veteran's left lower extremity claims.  The Board notes VA examined the Veteran in December 2016 pursuant to the Board's November 2016 Remand.  This examiner, in contrast to the July 2014 examiner, concluded that the left lower extremity disorders were not secondary to the right lower extremity disorders.  Therefore, the Board finds the question of medical nexus is in equipoise, and the Veteran will receive the benefit of the doubt.  Accordingly, the third prong of a secondary service connection claim is satisfied.

Based on the foregoing, the Veteran has met all three prongs of a secondary service connection claim for his left lower extremity claims.  The Board will grant the appeals.

Direct Service Connection

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Merits - Left Shoulder, Right Shoulder, and Low Back

In July 2014, a VA compensation examiner, citing "current x-rays," diagnosed the Veteran with spondylosis of the low back and bilateral shoulders.  This satisfies the first prong of service connection.  

The Veteran's service treatment records are silent for complaints of left shoulder, right shoulder, or low back problems.  However, the Board finds the Veteran, based on his seven years of service as a supply specialist, was likely exposed to orthopedic trauma.  38 U.S.C.A.§ 1154 (a) (due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence).  The Board's finding is based, in part, on the Veteran's multiple, consistent, and credible descriptions of the rigorous nature of his loading and unloading of supplies, especially during Operation Desert Storm.  Indeed, the Board notes multiple decorations from this period including three Bronze Service Stars.  Thus, he has satisfied the second prong of a service-connection claim.

The appeal turns on the third prong of a direct service connection claim - medical nexus.  The VA compensation examiner in July 2014 opined that "spondylosis is a diagnosis related to the aging process or microtrauma over the years (emphasis added)."  Dorland's Medical Dictionary defines microtrauma as "a slight trauma."  DORLANDS ILLUSTRATED MEDICAL DICTIONARY 1182 (31st ed. 2007).  Given the nature of the Veteran's military duties, the rigorous and repeated bending, lifting, and kneeling could easily meet the microtrauma definition.  The VA compensation examiner in December 2016 concurred on the aging etiology.  Moreover, he cited the Veteran's post-service work as a mechanic as the more likely basis of the spondylosis.  However, he was silent about microtrauma.

Given the foregoing, the Board finds the question of medical nexus is in equipoise, and the Veteran will receive the benefit of the doubt.  Therefore, the third prong of a direct service connection claim is satisfied.

The Veteran has met all three prongs of a direct service connection claim.  Therefore, the Board will grant the appeals.



ORDER

Entitlement to service connection for a left ankle disorder is granted.

Entitlement to service connection for a left knee disorder is granted.

Entitlement to service connection for a left arm disorder is granted.

Entitlement to service connection for a right arm disorder is granted.

Entitlement to service connection for a low back disorder is granted.


REMAND

VA examined the Veteran for compensation purposes for Issues 6 and 7 in December 2016 pursuant to the Board's November 2016 Remand.  VA then issued a Supplemental Statement of the Case (SSOC) in February 2017.  VA then examined the Veteran again for compensation purposes for Issues 6 and 7 in April 2017.  VA failed to issue a new SSOC to address the findings of the April 2017 examination.  Therefore, remand is warranted.

Accordingly, the case is REMANDED for the following action:

1. Issue a SSOC to consider all evidence in the Veteran's claims file, especially all development conducted subsequent to the February 2017 SSOC.  An appropriate period of time should be allowed for response.
2. Return the appeal for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


